Citation Nr: 0108962	
Decision Date: 03/27/01    Archive Date: 04/03/01	

DOCKET NO.  98-19 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of enucleation of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester


INTRODUCTION

The veteran served on active duty from January 1947 to August 
1948, from September 1948 to March 1950, from September 1950 
to October 1951, and from January 1954 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.


FINDINGS OF FACT

1.  Service medical records reflect that when the veteran was 
examined for service in January 1954 his left eye was found 
to be abnormal and that in December 1954 enucleation of the 
left eye was necessitated due to residuals of trauma 
sustained by the veteran as the result of an automobile 
accident on January 8, 1953, when the veteran was struck in 
the left eye by a piece of glass.

2.  In a rating decision of May 1955, the RO granted service 
connection and a 10 percent evaluation for the residuals of 
enucleation of the veteran's left eye.  This 10 percent 
evaluation was based on a 40 percent evaluation for in-
service enucleation, minus preexisting left eye disability of 
30 percent.

3.  The veteran currently exhibits enucleation of his left 
eye, for which he has been fitted with and is currently 
wearing a left eye prosthesis.

4.  Best corrected visual acuity in the veteran's nonservice-
connected right eye is 20/25.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the residuals of 
enucleation of the left eye is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.22, 4.78, 
4.80, and Part 4, Code 6066 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision of May 1955, the RO granted service 
connection and a 40 percent evaluation for the residuals of 
enucleation of the left eye.  Noted at that time was that, 
prior to the veteran's entry into his third period of active 
service, he gave a history of left eye trouble, with 
"traumatism" to his left eye one year earlier.  When the 
veteran was examined for service in January 1954, physical 
examination revealed numerous scars about the veteran's left 
eye and the pupil of the veteran's left eye was noted to be 
very large and widely dilated.  In October 1954, the veteran 
was admitted to a service medical facility due to recurrent 
hemorrhage in the anterior chamber and increased intraocular 
tension in his left eye.  Physical examination showed the 
presence of light perception only in the veteran's left eye.  
The veteran's right eye was entirely normal.  In December 
1954, the veteran was once again hospitalized as a result of 
phthisis bulbi of the left eye due to trauma and increased 
intraocular tension.  The veteran's left eye was subsequently 
enucleated, and a prosthesis was substituted.  It was 
reported that enucleation of the left eye was necessitated 
due to residuals of trauma sustained by the veteran as the 
result of an automobile accident on January 8, 1953, when the 
veteran was struck in the left eye by a piece of glass.  At 
the time of the aforementioned rating decision, it was noted 
that the veteran's left eye disability was due to trauma, and 
existed prior to his entry into service.  During service, 
there was aggravation of the veteran's left eye condition, as 
manifested by recurrent hemorrhage resulting in increased 
intraocular tension and phthisis bulbi.  Findings in the 
veteran's left eye prior to the occurrence of hemorrhage 
consisted of traumatic or surgical aphakia, iridocyclitis, 
vitreous opacities and iridectomy.  The veteran's pre-service 
left eye condition was considered to be 30 percent disabling.  
In-service enucleation of the veteran's left eye was ratable 
at 40 percent, and, deducting the degree of pre-service 
disability, resulted in an in-service aggravation of 10 
percent.  Additionally noted was that the veteran was 
entitled to special monthly compensation based on the 
anatomical loss of his left eye.

During the course of VA outpatient treatment in August 1997, 
it was noted that the veteran's depth perception was somewhat 
affected by his loss of one eye, and that he needed new 
glasses since losing his old ones.

In November 1999, a VA ophthalmologic examination was 
accomplished.  At the time of examination, uncorrected visual 
acuity in the veteran's right eye was 20/40 with corrected 
visual acuity of 20/25.  Additionally noted was that the 
veteran was currently wearing a prosthesis in his left eye.  
The pertinent diagnoses noted were left eye prosthesis, and 
cataracts in the right eye, with best corrected visual acuity 
in the right eye of 20/25.

Analysis.  The veteran in this case seeks an increased 
evaluation for the service-connected residuals of enucleation 
of his left eye.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time.  It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 4.22 (2000).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision in both eyes is to be 
evaluated, before and after suffering the aggravation, with 
the former evaluation subtracted from the latter, except when 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye due to 
intercurrent disease or injury not associated with service, 
the condition of the eyes before suffering the subsequent 
increase is to be taken as the basis of compensation subject 
to the provisions of 38 C.F.R. § 3.383(a).  38 C.F.R. § 4.78 
(2000).

As noted above, at the time of a prior rating decision in May 
1955, the veteran was awarded service connection and a 10 
percent evaluation for the residuals of in-service 
enucleation of his left eye.  This 10 percent evaluation was 
based upon a 40 percent evaluation for the veteran's left eye 
condition, minus 30 percent based on left eye disability held 
to have existed prior to the veteran's entry upon his third 
period of active service.

Based on current findings, it is clear that the veteran has 
been fitted with and currently utilizes a left eye 
prosthesis.  There is no indication that an artificial eye 
cannot be worn.  Best corrected visual acuity in the 
veteran's nonservice-connected right eye has been reported to 
be 20/25.

The Board observes that the evaluation currently in effect 
contemplates the presence of the anatomical loss of the 
veteran's service-connected left eye, with corrected visual 
acuity in his nonservice-connected right eye of 20/40 or 
better.  38 C.F.R. Part 4, Code 6066 (2000).  Absent evidence 
of total blindness in the veteran's (nonservice connected) 
right eye, or an inability to utilize an artificial eye, an 
increased rating is not warranted.  See 38 C.F.R. §§ 3.383, 
4.22, Diagnostic Code 6066 and note 6.  (2000).

In reaching this determination, the Board is of the opinion 
that the RO has met its duty to assist in the development of 
the veteran's claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of  the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the veteran's claim.  Based on a review of the 
file, it appears that the RO has made reasonable efforts to 
obtain evidence relevant to the veteran's claim, and to 
associate such evidence with the veteran's claims folder.  
Moreover, a VA ophthalmologic examination has been conducted, 
and a copy of the examination report associated with the 
veteran's file.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him mandated by the aforementioned 
legislation.


ORDER

An evaluation in excess of 10 percent for the residuals of 
enucleation of the left eye is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






